9149970035               Lowey Dannenberg Cohen & Ha
                          Case 1:16-cv-05263-AKH Document 372 Filed 02/20/19
                                                                        04, . Page 1 of 1
                                                                          ,.r USDCSDNY
                                                                                                             /1· DOCU MENT
                                                                                                            ! ELECTRONICALLY                   FILED
                                                                                       · DOC #:
                                                                  LOWEY DAN NEN BER G I[ DA TE F-IL_E_D_:-;::2/,f-':;-?o-/-1-1:.,...,,,q.,..__ I
              CHAMSERSOF
         ALVIN K. HEI.LSF\STEIN                 •

              VIAE CF
                                                                  Febru ary 14, 2019         /4 ~ .                            ~ ~
              The Hono rable Alvin K. Hellerstein                 ~ ~ ~ ~                                                    1-J ZD/ 4;          4
              United States Courthouse
              Southern District of New York
              500 Pearl Street, Room I 050                        ?,., 30~ . p~ ff<W.-f ~ ~
              New York, New York 10007
                        Re:
                                                                  C}1AI     oJ2~~0
                                  FrontPoint Asian Event Driven Fund, L.P., et al. v. Citibank,
                                                                                                N.A., et al., No.
                                  16-cv-05263 (Alm )
              Dear Judge Hellerstein:
                                                                                              t1J._ /4.                y" ~~
                     We represent Plaint iff and write with conse nt on behal f of all
              captioned matter to request that the Court adjourn the oral argum
                                                                                          parties in the above-                          1✓i(z,o / 2)) I (
                                                                                     ent currently scheduled for
              March 19, 2019. The parties request this adjournment to accom
                                                                                   modate the pre-existing
              scheduling conflicts of attorneys for Plaint iff that will be partic
                                                                                   ipating in the argument.
                     We have met and conferred with Defendants and propose resche
                                                                                      duling the argument for
              any date betwe en April 30 and May 2, 2019, when all parties
                                                                           are available.
                     The parties also jointly request clarification regarding which
                                                                                    motions the Court intends to
              address at the argument. There are currently four motions pendi
                                                                               ng before the Court:
                            1. The Hongkong and Shanghai Banki ng Corporation Ltd. 's Motio
                                                                                                 n for
                               Reconsideration or, Alternatively, Certification for Interlocutory
                                                                                                  Appeal (ECF
                               No. 303);
                            2. The Singapore Banks ' Motion for Reconsideration or, Altern
                                                                                           atively, Certification
                               for Interlocutory Appeal (ECF No. 305);
                           3. Defen dants' Joint Motion to Dismiss the Third Amended Class
                                                                                           Action Complaint
                              (ECF No. 318); and
                           4. Plaint iff's Motion for Leave to Amen d and File the Propo
                                                                                         sed Fourth Amended
                              Class Action Complaint (ECF No. 347).
                    Provid ing clarification will allow the parties to focus on the matter
                                                                                            s that the Court
             considers most important, conserving time and resources for
                                                                             all of those involved.


                                                                                          Respectfully submitted,

                                                                                          Isl Vincent Briganti
             cc: Counsel of Record (via ECF)

                                                                  www.lo1,·cy.com
                              4-1 South Broadway, Suite llOO, White Plains, NY 10601 (pJ
                                                                                         914-997-0500 (f) 914.997.0035
             Four Tower Bridge, 200 Barr Harbor Drive, Suite 400, W~sl Consho
                                                                              hocken, PA 19428-29i7 (p): 610-941-2760 (0: 610-862·9777
